Citation Nr: 1743824	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-05 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for spondylosis of the thoracolumbar spine.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2016, the Board denied service connection for hearing loss and tinnitus.  At that time, the Board also remanded the remaining claims for additional development.  

The January 2017 VA back examination notes that the Disability Benefits Questionnaire (DBQ) pertained to a TDIU due to the Veteran's back disability.  A claim for TDIU is considered part of a claim for increased compensation whether expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has jurisdiction over this issue.  As such, it is reflected on the title page.  

The hemorrhoids rating claim is addressed in the decision below.  The two other issues are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  Prior to January 11, 2017, the Veteran's hemorrhoids were large, but without persistent bleeding and with secondary anemia, or with fissures.

2.  Since January 11, 2017, the Veteran's hemorrhoids are resolved.  



CONCLUSIONS OF LAW

1.  Prior to January 11, 2017, the criteria for a 10 percent rating, but no higher, for hemorrhoids, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7336 (2016).

2.  Since January 11, 2017, the criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, DC 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under DC 7336, a noncompensable (zero percent) rating is assigned for mild or moderate internal or external hemorrhoids.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, warrant a 20 percent rating.  38 C.F.R. § 4.114. 

II.  Analysis

The Veteran seeks a compensable rating for service connected hemorrhoids.  He maintains that he has flare-ups of hemorrhoids.  

An August 2007 treatment record notes hemorrhoids on examination.  Anal sphincter tone was normal, and no tenderness or blood in the stool was reported.  In addition, and although a May 2009 record reflects complaints of a big hemorrhoid, the Veteran declined rectal examination.  

Further, a November 2010 VA examination report notes flare-ups of hemorrhoids occurring one to two times per year lasting three days, with blood, pruritus, and burning.  The Board notes that although complaints of prolapse of hemorrhoids when constipated were noted, the examiner reported that there was no rectal prolapse, that stool was negative for occult blood, and that sphincter tone was normal.  In addition, no fecal incontinence or thrombosis was reported, and no history of anemia was noted.  Two small reducible hemorrhoids were noted to be nontender, and no evidence of bleeding was reported.  The examiner concluded that hemorrhoids did not affect the Veteran's occupational functioning or activities of daily living.  

In addition, a May 2011 VA general examination report notes two large external hemorrhoids, one on the right side and one on the left, as well as two small external hemorrhoids.  No internal hemorrhoids were noted to be palpable, and a blood test was negative.  

The January 2017 VA examiner concluded that the Veteran's hemorrhoids are likely resolved, noting no requirement for hemorrhoid medication.  The Board notes that the Veteran is competent to report his symptoms, and although he noted intermittent enlargement of hemorrhoids, he reported no current inflammation or associated problems.  Moreover, the examination report reflects that the Veteran declined rectal/anus examination.  Although the Veteran in one sense appeared for the necessary examination in association with his increased rating claim, in another sense his failure to cooperate with the examination is tantamount to failing to appear for a VA examination.  See 38 C.F.R. § 3.655; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Regardless, based upon the evidence, to include review of the claims file and consideration of the Veteran's statements, the evidence does not show large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue evidencing frequent recurrences.  The examiner specifically reported that the Veteran's hemorrhoids are not manifested by persistent bleeding, anemia or fissures, and no evidence of recurrences was noted.  In addition, no effect on occupational functioning due to hemorrhoids was reported.  

In a July 2017 brief, the Veteran's representative raised the issue of competency of the January 2017 VA examiner.  The representative pointed to the Board's instructions to schedule the examination by an appropriate medical professional and that the examiner in question is primarily a general practitioner with other expertise in critical care and neurology.  The contention is that the claim should be remanded for an examination by a gastroenterologist.  

The Board may presume the competence of a VA examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.").  See also Mathis v. Shulkin, 137 S.Ct. 1994 (2017) (Supreme Court denying Writ of Certiorari to address VA's presumption of competence).

The Board finds that the Veteran has sufficiently raised a challenge to the competency of the January 2017 VA examiner but has not sufficiently rebutted the presumption of competency.  Gastroenterology is a branch of medicine focused on the digestive system.  While there may be certain instances when more specific expertise may be warranted, according to simple internet searches, most any physician would likely be able to assess hemorrhoids.  According to www.mayoclinic.org, "General Internal Medicine" and "Family Medicine" doctors can treat the condition.  In addition, the site indicates doctors can see some hemorrhoids simply by looking and others can be found by a digital examination.  Thus, the Board does not find that the presumption of competency is rebutted or that more specific expertise was necessary.  In any case, the Veteran declined the examination, so the point is essentially moot.  Furthermore, it is likely any physician would be able to competently identify whether hemorrhoid medication was being used.

In consideration of the evidence, and resolving doubt in the Veteran's favor, the Board finds that prior to January 11, 2017, a 10 percent rating is warranted for hemorrhoids.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This is as the evidence at least as likely as not shows that the Veteran's hemorrhoids were large, but without persistent bleeding and with secondary anemia, or with fissures.

Since January 11, 2017, the evidence does not show that the Veteran's disability picture due to hemorrhoids more closely approximates to the criteria for a compensable rating.  The competent, probative evidence reflects that hemorrhoids are resolved and, thus, not manifested by large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue evidencing frequent recurrences, or have been manifested by persistent bleeding and with secondary anemia, or with fissures, since January 11, 2017.  

In sum, the evidence is in favor of a 10 percent rating for hemorrhoids, prior to January 11, 2017.  The preponderance of the evidence is against a compensable rating for hemorrhoids, since January 11, 2017, and there is no further doubt to be resolved.  Although this results in an increase and then a decrease due to improvement, as there was no reliance on benefit payments, the reduction procedures are not for application.  See, e.g., Singleton v. Shinseki, 659 F.3d 1332, 1334-36 (Fed. Cir. 2011); O'Connell v. Nicholson, 21 Vet. App. 89, 94 (2007).


ORDER

Prior to January 11, 2017, a 10 percent rating for hemorrhoids is granted, subject to the criteria governing the award of monetary benefits.  

From January 11, 2017, a compensable rating for hemorrhoids is denied.   


REMAND

The Veteran seeks a rating higher than 10 percent for spondylosis of the thoracolumbar spine.  Although the Veteran was afforded a VA examination in January 2017 in accordance with the Board's November 2016 remand, the opinion is not completely adequate for a determination.  

More specifically, in Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

The January 2017 VA examination report does not include all of the required testing pursuant to § 4.59 and Correia.  Although the report notes whether there was pain with weight-bearing, it does not note whether there was pain in nonweight-bearing.  Additionally, and although pain was noted in various ranges of motion, the examiner did not indicate whether this pain was during active or passive motion.  As such, a new VA examination is needed.  

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim and will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to submit a VA Form 21-8940 if he wishes to include a claim for a TDIU.

2.  Schedule the Veteran for a VA back examination to assess the severity of the service-connected spondylosis of the thoracolumbar spine.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

A rationale for all opinions expressed should be provided.

3.  Finally, readjudicate the appeal, to include whether a TDIU is warranted.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


